Exhibit 10.34

Notice of Stock Option Grant

SENSUS

2007 STOCK OPTION PLAN

NOTICE OF STOCK OPTION GRANT

FOR NON-EMPLOYEE DIRECTORS—NQSO

You (the “Participant”) have been granted the following option (“Option”) to
purchase Class B Common Shares of Sensus (Bermuda 1) Ltd. (the “Company”), par
value US$0.01 per share (the “Shares”), pursuant to the Sensus 2007 Stock Option
Plan (the “Plan”):

 

  Name of the Participant:    [                     ]   Total Number of Shares
Subject to Option:    [                     ]   Type of Option:    Nonqualified
Stock Option (“NQSO”)   Option Exercise Price Per Share:   
[                     ]   Effective Date of Grant (“Grant Date”):   
[                     ]   Vesting Schedule:    Subject to the terms of the Plan
and the attached Nonqualified Stock Option Agreement (the “Agreement”), the
right to exercise this Option shall vest as follows:         

Date

  

Percentage of Shares

     Second anniversary of Grant Date    40%      Third anniversary of Grant
Date    20%      Fourth anniversary of Grant Date    20%      Fifth anniversary
of Grant Date    20%   Expiration Date:    [                     ]         This
Option may expire earlier upon termination of your service as a director of the
Company (“Service”) as provided in the Plan or the Agreement.

Capitalized terms that are not defined herein shall have the meanings ascribed
to them in the Plan.



--------------------------------------------------------------------------------

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Plan and the Nonqualified Stock Option Agreement,
both of which are attached to and made a part of this document.

 

PARTICIPANT:     SENSUS (BERMUDA 1) LTD.     By:  

 

Signature:           Title:  

 

Date:         Date:  

 



--------------------------------------------------------------------------------

SENSUS (BERMUDA 1) LTD.

NONQUALIFIED STOCK OPTION AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

 

  1. Grant of Option

(a) On the terms and conditions set forth in the Notice of Stock Option Grant
(the “Grant Notice”) attached hereto and this Nonqualified Stock Option
Agreement (the “Agreement”), the Company grants to the Participant on the Grant
Date specified in the Grant Notice the option (the “Option”) to purchase at the
Option Exercise Price specified in the Grant Notice the number of Shares set
forth in the Grant Notice. The Option Exercise Price is agreed to be at least
100% of the Fair Market Value per Share on the Grant Date.

(b) The Option is granted pursuant to the Plan, a copy of which the Participant
acknowledges having received. All terms, provisions and conditions applicable to
the Option set forth in the Plan and not set forth herein are hereby
incorporated by reference herein. To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern. All capitalized terms that are used in this Agreement and not otherwise
defined in Section 9 hereof or elsewhere herein shall have the meanings ascribed
to them in the Plan.

 

  2. Limitations on Transfer of Options; Management Shareholders Agreement

(a) The Option shall be subject to the limitations on transfer set forth in
Section 5.7 of the Plan.

(b) The issuance of any Shares pursuant to any exercise of the Option provided
for hereby is conditioned upon the Participant’s execution and delivery of the
Management Shareholders Agreement, and no such issuance shall be made prior to
such execution and delivery. All Shares issued pursuant to any exercise of the
Option shall be subject to the limitations on transfer and other restrictions
set forth in the Management Shareholders Agreement.

 

  3. Right to Exercise; Procedure for Exercise

(a) The Option may be exercised, in whole or in part, prior to expiration to the
extent it is vested. The Grant Notice contains the Option vesting schedule (the
“Vesting Schedule”). In the event of the termination of the Participant’s
Service with the Company, the Option shall not vest with respect to any further
Shares beyond those with respect to which it has vested as of the effective date
of such termination of Service except as otherwise specifically provided in
Section 4.

(b) Notwithstanding Section 3(a), the Option will become fully vested upon the
consummation of a sale of all of the shares or all or substantially all of the
assets of the Company, whether by sale, merger, amalgamation, combination,
consolidation or similar business transaction.

(c) The exercise procedures set forth in Section 5.6 of the Plan shall govern
the exercise of the Option.



--------------------------------------------------------------------------------

  4. Term and Expiration

(a) Basic Term. Subject to earlier termination pursuant to the terms hereof, the
Option shall expire on the expiration date set forth in the Grant Notice, which
date is 10 years after the Effective Date of Grant. Notwithstanding any other
provision of the Plan or this Agreement or any other agreement between the
parties, in no event shall the Option be exercisable after the expiration date
set forth in the Grant Notice.

(b) Expiration Following Termination of Service.

 

  (i) Termination for Material Breach. Notwithstanding anything to the contrary
in the Plan, this Agreement or any other agreement between the parties, if the
Participant’s Service with the Company is terminated at any time by the Company
for Material Breach, the Option shall cease to be exercisable, whether or not
vested, and shall be terminated upon the effective date of such termination;
provided, however, that if the Participant is a resident of California at the
time of his or her termination and the reason for the Participant’s termination
would not constitute “cause” within the meaning of California law, the Option
shall, to the extent vested and exercisable at the time of termination, remain
exercisable for a period of thirty (30) days following the effective date of
such termination, after which time the Option shall terminate and cease to be
exercisable. For the avoidance of doubt, vesting of the Option prior to the
second anniversary of the Grant Date would occur only under Section 3(b) while
the Participant is in Service.

 

  (ii) Voluntary Termination Within Two Years of Grant Date. If the
Participant’s Service with the Company is terminated by the Participant pursuant
to a Voluntary Termination on or prior to the second anniversary of the Grant
Date, the Option shall cease to be exercisable, whether or not vested, and shall
be terminated upon the effective date of such termination; provided, however,
that subject to the vesting requirements and provisions set forth in Section 3,
the Option shall, to the extent vested and exercisable at the time of
termination, remain exercisable for a period of thirty (30) days following the
effective date of such termination, after which time the Option shall cease to
be exercisable, whether or not vested, and shall be terminated. For the
avoidance of doubt, vesting of the Option prior to the second anniversary of the
Grant Date would occur only under Section 3(b) while the Participant is in
Service.

 

  (iii) Expiration Following Termination for Other Than Material Breach;
Voluntary Termination After the Second Anniversary of Grant Date. If the
Participant’s Service with the Company is terminated (x) at any time by the
Company for no reason or any reason other than Material Breach or (y) by the
Participant pursuant to a Voluntary Termination after the second anniversary of
the Grant Date, subject to terms and conditions of this Agreement and to the
extent vested and exercisable at the time of termination, the Option shall
remain exercisable through the expiration date of the Option set forth in the
Grant Notice. Any portion of the Option that is not vested and exercisable as of
the date of termination shall, subject to the terms and conditions of this
Agreement, continue to vest in accordance with the vesting schedule set forth in
the Grant Notice (and, if applicable, in accordance with Section 3(b)) and any
such portion which becomes vested after the date of the Participant’s
termination will remain exercisable through the expiration date of the Option as
set forth in the Grant Notice.

 

2



--------------------------------------------------------------------------------

  (iv) Expiration Following Death or Disability of the Participant. If the
Participant dies or if the Participant’s Service is terminated as a result of
Disability, in either case before the expiration of the Option, the Option may
be exercised by the Participant (or, in the case of his death, by the personal
representative of the Participant or by any person who has acquired this Option
directly from the Participant by will, bequest or inheritance), but only to the
extent that, and on the same terms that, the Option was vested and exercisable
upon the Participant’s termination of Service. For the avoidance of doubt, no
portion of the Option which was not vested and exercisable at the time of the
Participant’s death or termination of Service as a result of Disability shall
thereafter become vested and exercisable.

5. Company’s Right to Repurchase Shares. Anything to the contrary herein
notwithstanding, in the event that the (x) Committee determines that the
Participant has engaged in conduct in violation of this Agreement, or (y) the
Participant’s Service with the Company has been terminated, all or any portion
of any Shares issued to the Participant upon exercise of the Option shall be
subject to repurchase as described in this Section 5. The purchase price for any
Shares to be purchased pursuant to this Section 5 is payable, at the option of
the Company, in cash, Three Year Junior Notes or a combination thereof.

(a) Call of Shares Upon Termination for Material Breach. Call of Shares Upon
Voluntary Termination On or Prior to the Third Anniversary of Grant Date. If the
Participant’s Service with the Company is terminated (x) at any time by the
Company for Material Breach or (y) by the Participant pursuant to a Voluntary
Termination on or prior to the third anniversary of the Grant Date, subject to
applicable law, including the Companies Act of 1981 of Bermuda, the Company may
repurchase all or any portion of any Shares issued to the Participant upon
exercise of the Option at a price per share equal to the lower of the Exercise
Price per Share paid by the Participant or the Repurchase Price of the Shares.

(b) Call of Shares Upon Termination for Other Than Material Breach; Voluntary
Termination after the Third Anniversary of Grant Date. If the Participant’s
Service with the Company is terminated (x) at any time by the Company for no
reason or any reason other than Material Breach or (y) by the Participant
pursuant to a Voluntary Termination after the third anniversary of the Grant
Date, subject to applicable law, including the Companies Act of 1981 of Bermuda,
the Company may repurchase all or any portion of any Shares issued to the
Participant upon exercise of the Option at a purchase price per share equal to
the Repurchase Price per Share.

(c) Expiration of Repurchase Option. If the Company does not deliver to the
Participant a written notice (a “Call Notice”) of its intention to exercise the
call rights set forth in this Section 5 within six months of the later of
termination of Service of the Participant or violation of this Agreement by the
Participant, as applicable, or the date of issuance of the Shares with respect
to which any such call right is exercised, such call rights will expire. This
Section 5 shall terminate upon the consummation of a sale of all of the capital
stock or all or substantially all of the assets of the Company, whether by sale,
merger, amalgamation, combination, consolidation or similar business
transaction.

 

3



--------------------------------------------------------------------------------

(d) Restrictions on Payments by the Company. Notwithstanding anything to the
contrary contained in this Agreement, all repurchases pursuant to this
Section 5, including issuances of and payments by the Company on the Three Year
Junior Notes, shall be subject to (i) applicable restrictions contained in any
applicable law, (ii) restrictions contained in the Company’s and its
subsidiaries’ debt and equity financing agreements, including the Credit
Agreement and the Indenture, each as amended and in effect from time to time,
and any Senior Indebtedness (as defined in the Three Year Junior Notes) and
(iii) the availability of cash to make any lump sum cash payments. If any such
restrictions or unavailability prohibit the repurchase of Shares hereunder which
the Company is otherwise entitled or required to make, the Company may make such
repurchases as soon as it is permitted to do so under such restrictions.

(e) Timing Considerations. In the event the Company makes payments in cash
pursuant to the provisions of this Section 5, such payments will be made within
ninety (90) days of the date of the call. In the event that the Company makes
payments in Three Year Junior Notes, such notes will be executed and delivered
within ninety (90) days of the date of the call.

 

  6. Non-Competition/Non-Disclosure Provisions.

(a) Non-Competition. In consideration of this Agreement, the Participant
covenants and agrees that during the Restricted Period, the Participant shall
not, subject to this Section 6, without the express written approval of the
Board of Directors of the Company (other than the Participant), directly or
indirectly, in one or a series of transactions, own, manage, operate, control,
invest or acquire an interest in, whether as a proprietor, partner, shareholder,
member, lender, director, officer, employee, joint venturer, investor, lessor,
supplier, customer, agent, representative or other participant, or otherwise
engage or participate in, whether as a proprietor, partner, shareholder, member,
lender, director, officer, employee, joint venturer, investor, lessor, supplier,
customer, agent, representative or other participant, any business which
competes, directly or indirectly, with the Business in the Market (a
“Competitive Business”) without regard to (i) whether the Competitive Business
has its office, manufacturing or other business facilities within or without the
Market, (ii) whether any of the activities of the Participant referred to above
occur or are performed within or without the Market or (iii) whether the
Participant resides, or reports to an office, within or without the Market;
provided, however, that (x) the Participant may, anywhere in the Market,
directly or indirectly, in one or a series of transactions, own, invest or
acquire an interest in up to two percent (2%) of the capital stock of a
corporation whose capital stock is traded publicly, and that (y) the Participant
may accept employment or service with a successor company to the Company.

(b) Non-Solicitation. Subject to this Section 6, the Participant shall not
during the Restricted Period and thereafter (i) directly or indirectly, in one
or a series of transactions, recruit, solicit or otherwise induce or influence
any proprietor, partner, shareholder, member, lender, director, officer,
employee, sales agent, joint venturer, investor, lessor, customer, supplier,
agent, representative or any other person which has a business relationship with
the Company or its Related Companies or had a business relationship with the
Company or its Related Companies within the twenty-four (24) month period
preceding the date of the incident in question, to discontinue, reduce or modify
such employment, agency or business relationship with the Company or its Related
Companies, or (ii) employ or seek to employ or cause any Competitive Business to
employ or seek to employ any person or agent who is then (or was at any time
within twelve (12) months prior to the date the Participant or the Competitive
Business employs or seeks to employ such person) employed or retained by the
Company or its Related Companies. Notwithstanding the foregoing, nothing herein
shall prevent the Participant from providing a letter of recommendation to an
employee with respect to a future employment opportunity.

 

4



--------------------------------------------------------------------------------

(c) Non-Disclosure. The Participant further agrees, during the Restricted Period
and thereafter, that the Participant will not, directly or indirectly in one or
a series of transactions disclose to any person or use or otherwise exploit for
the Participant’s own benefit or for the benefit of anyone other than the
Company or its subsidiaries any Confidential Information (as defined below)
whether prepared by the Participant or not provided, however, that any
Confidential Information may be disclosed to officers, representatives,
employees and agents of the Company or its Related Companies who need to know
such Confidential Information in order to perform the services or conduct the
operations required or expected of them in the Business. The Participant shall
use his best efforts to prevent the removal of any Confidential Information from
the premises of the Company or its Related Companies, except as required in his
normal course of Service with the Company. The Participant shall use his
commercially reasonable efforts to cause all persons or entities to whom
Confidential Information shall be disclosed by the Participant hereunder to
observe the terms and conditions set forth herein as though each such person or
entity was bound hereby. The Participant shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent disclosure
of any thereof is specifically required by law; provided, however, that in the
event disclosure is required by applicable law, the Participant shall provide
the Company with prompt notice of such requirement, prior to making any
disclosure, so that the Company may seek an appropriate protective order. At the
request of the Company, the Participant agrees to deliver to the Company all
Confidential Information which the Participant may possess or control. The
Participant agrees that all Confidential Information of the Company and its
Related Companies (whether now or hereafter existing) conceived, discovered or
made by him during his Service with the Company or its Related Companies
exclusively belongs to the Company and its Related Companies (and not to the
Participant). The Participant will promptly disclose such Confidential
Information to the Company and its Related Companies and perform all actions
reasonably requested by the Company and its direct and indirect subsidiaries to
establish and confirm such exclusive ownership. As used herein, the term
“Confidential Information” means any confidential information including, without
limitation, any study, data, calculations, software storage media or other
compilation of information, patent, patent application, copyright, trademark,
trade name, service mark, service name, “know-how”, trade secrets, customer
lists, details of client or consultant contracts, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans or any portion or phase of any scientific or
technical information, ideas, discoveries, designs, computer programs (including
source of object codes), processes, procedures, formulas, improvements or other
proprietary or intellectual property of the Company or its Related Companies,
whether or not in written or tangible form, and whether or not registered, and
including all files, records, manuals, books, catalogues, memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof. The
term “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that becomes generally
available to the public other than as a result of a disclosure by the
Participant not permissible hereunder.

(d) Non-Disparagement. The Participant agrees that during the Restricted Period
and thereafter, that he shall not make any false, defamatory or disparaging
statements about the Company or its Related Companies or the officers or
directors of the Company or its Related Companies. During and after the
Participant’s Service with the Company or its Related Companies, the Company
agrees on behalf of itself and its Related Companies that neither the officers
nor the directors of the Company or its Related Companies shall make any false,
defamatory or disparaging statements about the Participant.

 

5



--------------------------------------------------------------------------------

(e) Specific Performance. All the parties hereto agree that their rights under
this Section 6 are special and unique and that violation thereof would not be
adequately compensated by money damages and each grants the others the right to
specifically enforce (including injunctive relief where appropriate) the terms
of this Agreement.

7. Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement. For purposes of this Agreement the following terms shall have the
meaning as set forth below:

(a) “Business” means the business of providing the following products and/or
services:

 

    (i)   Residential Water Meters (Velocity, Positive Displacement, Piston,
Ultrasonic, Magnetic or otherwise);     (ii)   Commercial / Industrial Water
Meters (Turbine, Combination, Propeller, Irrigation, Fire Hydrant, Fire Service,
or otherwise);     (iii)   Sub Meters - Water, Gas, Electric and Heat;     (iv)
  Residential Gas Meters (Diaphragm and Ultrasonic);     (v)   Intermediate and
Large Capacity Gas Meters (Diaphragm and Ultrasonic);     (vi)   Turbine Gas
Meters;     (vii)   Pressure Regulation Products;     (viii)   Correlative
Natural Gas, Energy and Density Measurement Products;     (ix)   Single phase
and Polyphase Solid-State Electricity Meters and other Electricity Meters;    
(x)   Heat Meters (Velocity and Ultrasonic);     (xi)   Heat Integrators;    
(xii)   Bulk Hot Water Meters;     (xiii)   Automatic Meter Reading Devices or
Systems for any of the foregoing;     (xiv)   Meter Test Equipment for any of
the foregoing;     (xv)   Instrumentation for any of the foregoing;     (xvi)  
Any goods or services provided by the Company’s subsidiary, Sensus, Inc., as a
result of Sensus Inc.’s acquisition of the assets and/or business it purchased
from Advanced Metering Data Systems, L.L.C., including, without limitation,
technology, equipment, applications, software and/or monitoring services in
respect of (i) automatic meter reading and infrastructure, (ii) radio frequency
based control, (iii) tower telemetry, (iv) sub-metering, and/or (v) equipment
monitoring;     (xvii)   Meter accuracy testing and recalibration services;    
(xviii)   Project management services related to Metering and AMR activities;  
  (xix)   Pipe Repair, Pipe Tapping and Pipe Joining Products;     (xx)   High
Pressure, Low Porosity Aluminum Die Castings;     (xxi)   Services to utilities
related to the procurement, testing, repair and management of meter populations;
    (xxii)   Software applications sold, licensed or offered as a service to
utilities and used to (i) manage billing, meter data, and equipment status or
(ii) control distribution or measurement equipment for utilities and submetering
entities;     (xxiii)   Any goods or services provided by the Company’s
subsidiary, Sensus, Inc., as a result of Sensus Inc.’s acquisition of the assets
and/or business it purchased from Telemetric Corporation; and

 

6



--------------------------------------------------------------------------------

    (xxiv)   In-home water, gas, and/or electricity consumption monitoring,
control or reporting devices, including, but not limited to programmable
communicating thermostats, load controllers, display panels and related
communication systems and technology.

(b) “Credit Agreement” shall mean the Credit Agreement, dated as of December 17,
2003, among Sensus Inc., a Delaware corporation, Sensus (LuxCo 2) S.AR.L, Sensus
(Bermuda 2) Ltd., a company organized under the laws of Bermuda, the Lenders (as
defined therein), Credit Suisse First Boston, as administrative and collateral
agent for the lenders as such agreement may be amended, waived or otherwise
modified from time to time.

(c) “Determination Period” shall mean last four consecutive completed fiscal
quarters as set forth on the audited financial statements of the Company
immediately preceding the “call” exercised pursuant to Section 2 for which
Repurchase Price shall be used to determine the repurchase price.

(d) “Disability” means due to physical or mental disability the Participant is
unable to perform, and does not perform, as certified by a mutually agreeable
competent medical physician, his material duties owed to the Company or its
subsidiaries hereunder for one hundred and eighty (180) days in any continuous
two hundred and ten (210) day period. The final determination of Disability
shall be made in the reasonable judgment of the Board of Directors of the
Company (other than the Participant).

(e) “EBITDA” shall have the meaning set forth in the Indenture.

(f) “Indenture” shall mean the Indenture, dated as of December 17, 2003,
relating to the Senior Subordinated Notes of Sensus Inc., as such indenture may
be amended, waived or otherwise modified from time to time.

(g) “Management Shareholders Agreement” means the Management Subscription and
Shareholders Agreement, dated March 5, 2004, among the Company and the
shareholders party thereto, as amended from time to time in accordance with its
terms.

(h) “Market” means any county, province or similar local jurisdiction in the
United States of America, Canada, or any other country in which the Business was
conducted by or engaged in by the Company or any of its subsidiaries on the date
hereof or is conducted or engaged in by the Company or any of its subsidiaries
at any time when this Option remains outstanding.

(i) “Material Breach” means:

(i) the Participant’s breach of any of the Participant’s fiduciary duties to the
Company, its Related Companies or its shareholders or making of a willful
misrepresentation or omission which breach, misrepresentation or omission would
reasonably be expected to materially adversely affect the business, properties,
assets, condition (financial or other) or prospects of the Company or its
subsidiaries;

(ii) the Participant’s willful, continual and material neglect or failure to
discharge the Participant’s duties, responsibilities or obligations prescribed
by this Agreement or of any other agreement between the Company or its Related
Companies or by the Company (other than arising solely due to physical or mental
disability);

 

7



--------------------------------------------------------------------------------

(iii) the Participant’s habitual drunkenness or substance abuse which materially
interferes with the Participant’s ability to discharge the Participant’s duties,
responsibilities or obligations prescribed by the Company or its Related
Companies;

(iv) the Participant’s violation of any non-competition, non-disparagement or
confidentiality agreement with the Company or its direct or indirect
subsidiaries, including without limitation, those set forth in Section 6 of this
Agreement, or any other agreements with the Company or its direct or indirect
subsidiaries; and

(v) the Participant’s gross neglect of the Participant’s duties and
responsibilities, as determined by the Company’s Board of Directors (other than
the Participant); provided; for purposes of clauses (i)-(iv) above, to the
extent such conduct is able to be remedied or cured by the Participant, and such
conduct is not cured or remedied after the Company or its Board of Directors
(other than the Participant) has provided the Participant with thirty (30) days’
written notice of such circumstances and the possibility of a Material Breach in
reasonable detail, and the Participant fails to cure such circumstances and
Material Breach within those thirty (30) days. No act or omission shall be
deemed gross neglect if done, or omitted to be done, in good faith by the
Participant based upon a resolution duly adopted by the Company’s Board of
Directors (other than the Participant). Whether a breach can be cured or
remedied shall be determined by the Board of Directors (other than the
Participant) in its sole discretion.

(j) “Related Company” means all direct and indirect subsidiaries of the Company.

(k) “Regulations” means any laws, ordinances, regulations or rules of any
governmental, regulatory or administrative body, agent or authority, any court
or judicial authority, or any public, private or industry regulatory authority.

(l) “Repurchase Price” shall mean the quotient obtained by dividing (i) an
amount equal to (A) the product of 5.0 multiplied by EBITDA for the
Determination Period less (B) the aggregate amount of Indebtedness, as defined
in the Credit Agreement, including, but not limited to, indebtedness for
borrowed money and capitalized leases of the Company as of the end of the
Determination Period (including, without limitation, interest accrued but unpaid
or paid-in-kind as of the end of the Determination Period) less (C) the
aggregate liquidation value of the Series A Preference Shares, Series B
Preference Shares and the Series C Preference Shares of the Company outstanding
at the end of the Determination Period (including, without limitation, dividends
accrued but unpaid or paid-in-kind in respect of such preference share as of the
end of the Determination Period) less (D) the aggregate liquidation value of the
Class A Common Shares of the Company outstanding at the end of the Determination
Period less (E) the aggregate liquidation value of any class or series of equity
securities of the Company ranking senior in right of payment upon a liquidation
of the Company to the Class B Common Shares outstanding at the end of the
Determination Period less (F) the aggregate amount that would have been payable
by the Company in respect of any equity appreciation or similar rights
outstanding as of the end of the Determination Period assuming the exercise in
full of any and all such rights (whether vested or not) as of such date, by
(ii) the aggregate number of Class A Common Shares and Class B Common Shares
issued and outstanding on a fully diluted basis as of the last day of the
Determination Period. For this purpose, “fully diluted basis” shall assume the
full exercise of all outstanding options, warrants, stock appreciation and other
rights in relation to Common Shares and the full conversion (if dilutive) of all
convertible securities, and other obligations, irrespective of whether then
exercisable or convertible,

 

8



--------------------------------------------------------------------------------

and further irrespective of any vesting, repurchase, call or other restrictions
or limitations. Notwithstanding the foregoing, the Committee may, in its sole
discretion, reduce either the amount contemplated by clause (i), above, or the
number of shares contemplated by clause (ii) above, to the extent necessary to
avoid the inappropriate inclusion of both the liquidation preference of a
particular security and the shares into which such security is convertible in
such respective calculations.

(m) “Restricted Period” shall mean the period during which the Participant is a
director of the Company or any of the Related Companies and the period of 24
months from and after the date of termination of Service.

(n) “Voluntary Termination” means a voluntary termination of Service with the
Company by the Participant for any reason or no reason other than death or
Disability.

8. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under this
Agreement have not been exercised or distributed, respectively, at the time of
the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement, the Plan and
the Company’s Bye-Laws. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Executive Team in such form and at such time as the Executive Team shall
require. If a deceased the Participant fails to designate a beneficiary, or if
the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant. If a deceased the Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary. Any rights of a beneficiary and benefits
distributable to a beneficiary under this Agreement shall be subject to the
terms and restrictions of the Company’s Bye-Laws.

9. Tax Withholding. The Company may make such provisions as are necessary for
the withholding of all applicable taxes on the Option, in accordance with
Article 8 of the Plan.

10. Rights as a Shareholder. Neither the Participant nor the Participant’s
representative shall have any rights as a shareholder with respect to any Shares
subject to this Option until the Option has been exercised and Share
certificates have been issued to the Participant or representative, as the case
may be.

11. Ratification of Actions. By accepting the Option, the Participant and each
person claiming under or through the Participant shall be conclusively deemed to
have indicated the Participant’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Grant Notice by the
Company, the Board, or the Committee.

 

9



--------------------------------------------------------------------------------

12. Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided in writing to the Company.

13. Defense of Claims. The Participant agrees that, for the period beginning on
the date hereof, and continuing for a reasonable period after termination of
Service with the Company or its Related Companies, the Participant will
cooperate with the Company in defense of any claims that may be made against the
Company and its Related Companies and affiliates, and will cooperate with the
Company in the prosecution of any claims that may be made by Company and its
Related Companies and affiliates, to the extent that such claims may relate to
services performed by the Participant for the Company and its Related Companies
and affiliates. The Participant agrees to promptly inform the Company if he
becomes aware of any lawsuits involving such claims that may be filed against
the Company and its Related Companies and affiliates. The Company agrees to
reimburse the Participant for all of the Participant’s reasonable out-of-pocket
expenses associated with such cooperation, including travel expenses. For
periods during and following the Participant’s Service with the Company, the
Company agrees to provide reasonable compensation to the Participant for such
cooperation in addition to reimbursement of expenses and his reasonable
attorneys’ fees, if any. To the extent that any such reimbursements are taxable
to the Participant, such reimbursements shall be paid to the Participant only if
the amount of the expenses that are eligible for reimbursement during one
calendar year may not affect the amount of reimbursements to be provided in any
subsequent calendar year, the reimbursement of an eligible expense shall be made
on or before the last day of the calendar year following the calendar year in
which the expense was incurred, and the right to reimbursement of the expenses
shall not be subject to liquidation or exchange for any other benefit.

14. Severability. In case any one or more of the provisions or parts of a
provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement or any other jurisdiction, but this
Agreement shall be reformed and construed in any such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.

15. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

16. APPLICABLE LAW; FORUM; WAIVER OF JURY TRIAL. THE PROVISIONS OF THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF ANY JURISDICTION. IN
THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY
AND IRREVOCABLY TO INSTITUTE ANY LITIGATION,

 

10



--------------------------------------------------------------------------------

PROCEEDING OR OTHER LEGAL ACTION IN A COURT OF COMPETENT JURISDICTION LOCATED
WITHIN THE SOUTHERN DISTRICT OF NEW YORK, WHETHER A STATE OR FEDERAL COURT;
(2) AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF ANY SUCH COURT
DESCRIBED IN CLAUSE (1) OF THIS SECTION 16 AND TO SERVICE OF PROCESS UPON THEM
IN ACCORDANCE WITH THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS (IT BEING
UNDERSTOOD THAT NOTHING IN THIS SECTION 16 SHALL BE DEEMED TO PREVENT ANY PARTY
FROM SEEKING TO REMOVE ANY ACTION TO A FEDERAL COURT IN THE SOUTHERN DISTRICT OF
NEW YORK); (3) AGREE TO WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION,
PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING
OR ACTION WAS BROUGHT IN ANY INCONVENIENT FORUM; (4) AGREE, AFTER CONSULTATION
WITH COUNSEL, TO WAIVE ANY RIGHTS TO A JURY TRIAL TO RESOLVE ANY DISPUTES OR
CLAIMS RELATING TO THIS AGREEMENT; (5) AGREE TO DESIGNATE, APPOINT AND DIRECT AN
AUTHORIZED AGENT TO RECEIVE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS AND
DOCUMENTS IN ANY LEGAL PROCEEDING IN THE SOUTHERN DISTRICT OF NEW YORK;
(6) AGREE TO PROVIDE THE OTHER PARTIES TO THIS AGREEMENT WITH THE NAME, ADDRESS
AND FACSIMILE NUMBER OF SUCH AGENT; (7) AGREE AS AN ALTERNATIVE METHOD OF
SERVICE TO SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES
THEREOF TO SUCH PARTY AT ITS ADDRESS SET FORTH HEREIN FOR COMMUNICATIONS TO SUCH
PARTY; (8) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (9) AGREE THAT NOTHING HEREIN SHALL AFFECT
THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IN THE
EVENT OF ANY BREACH OF THIS AGREEMENT, THE NON-BREACHING PARTY WOULD BE
IRREPARABLY HARMED AND COULD NOT BE MADE WHOLE BY MONETARY DAMAGES, AND THAT, IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY,
THE PARTIES SHALL BE ENTITLED TO SUCH EQUITABLE OR INJUNCTIVE RELIEF AS MAY BE
APPROPRIATE. THE CHOICE OF FORUM SET FORTH IN THIS SECTION 16 SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OF A NEW YORK FEDERAL OR
STATE COURT, OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SUCH A
JUDGMENT, IN ANY OTHER APPROPRIATE JURISDICTION.

17. Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons.

18. Plan Governs. The terms of this Agreement shall be subject to the terms of
the Plan, a copy of which may be obtained by the Participant from the office of
the Secretary of the Company. The Plan is hereby incorporated herein by
reference into and forms a part of this Agreement.

 

11



--------------------------------------------------------------------------------

PARTICIPANT:     SENSUS (BERMUDA 1) LTD.     By:  

 

Signature:           Title:  

 

Date:                 Date:  

 

 

12